Opinion ry
Judge Pryor:
We perceive nothing in the constitutional question raised in this case. If the amendment to the chapter entitled “Peddlers” passed February 21, 1874 (Acts 1873-74, Ch. 419), for the purpose of encouraging the manufacture or sale of home products, 'is unconstitutional, and we are not disposed to so adjudge, it can not affect the question involved here.
Chapter 84, §§ 1, 2, applies to all itinerant persons vending goods, etc. The appellant is a citizen of this state, and when he undertakes to peddle his wares must pay the license as required by the statute.
The position assumed by counsel, if entertained, would prevent any legislation on the subject.
Judgment reversed and cause remanded for further proceedings.